UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7033



JAMES M. DEBARDELEBEN,

                                             Petitioner - Appellant,

          versus


MICHAEL V. PUGH, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-396-AM)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James M. Debardeleben, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      James M. Debardeleben seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.              Accordingly,

we   deny   Debardeleben’s   motion       to   transfer   his   motion   for   a

certificate of appealability back to the district court, deny his

motion to proceed in forma pauperis, deny his motion for a cer-

tificate of appealability, and dismiss the appeal on the reasoning

of the district court.   See Debardeleben v. Pugh, No. CA-01-396-AM

(E.D. Va. filed June 12, 2001; entered June 13, 2001).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    DISMISSED




                                      2